Exhibit 10.2

 

AGREEMENT CONCERNING TERMINATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

 

This Agreement Concerning Termination of Employment Agreement and General
Release (this “Agreement”) is entered into by and between GeoMet, Inc., a
Delaware corporation (the “Company”), and Tony Oviedo (“Employee”), contingent
upon the closing of the transaction contemplated by the Asset Purchase Agreement
among the Company, GeoMet Operating Company, Inc., and GeoMet Gathering Company,
LLC, as sellers, and ARP Mountaineer Production, LLC, as buyer, and Atlas
Resource Partners, L.P. (the “Asset Purchase Agreement”).  The Company and
Employee are sometimes referred to collectively in this Agreement as the
“Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, the Parties previously entered into an Amended and Restated Employment
Agreement effective as of May 14, 2012 (the “Employment Agreement”); and

 

WHEREAS, pursuant to the Employment Agreement, Employee is entitled to receive
“Severance Pay” (as defined in the Employment Agreement) and, if applicable,
“Severance Benefits Continuation” (as defined in the Employment Agreement) if
his employment is terminated under certain conditions in exchange for a
“Release” (as defined in the Employment Agreement);

 

WHEREAS, in connection with the closing of the transaction contemplated by the
Asset Purchase Agreement, the Parties mutually desire to terminate the
Employment Agreement except as expressly set out below, to thereafter continue
their employment relationship on an at-will basis, and, subject to the terms and
conditions of this Agreement, for the Company to pay Employee an amount equal to
the Severance Pay and an agreed additional amount equal to the estimated amount
of the Severance Benefits Continuation if Employee were to become entitled to
such Severance Benefits Continuation for the full number of months specified in
the Employment Agreement even though Employee’s employment is not being
terminated;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Termination of Employment Agreement. 
The Parties mutually agree to terminate the Employment Agreement effective as of
the “Closing Date” (as defined in the Asset Purchase Agreement) without further
liability or obligation of any Party, including any obligation to pay the
Severance Pay or Severance Benefits Continuation, provided, however, that the
Parties acknowledge and agree that Employee’s obligations under Sections 9, 10,
and 11 of the Employment Agreement and the Parties’ obligations under Sections
8, 12, and 14(f) of the Employment Agreement shall survive and not be impaired
by the termination of the Employment Agreement.  To the extent the scope of any
of the Parties’ continuing obligations depends on the Employment Agreement’s use
of the word “Term” or the phrase “Termination Date,” then only for the purposes
of the above-listed surviving provisions, the Parties agree that the Term shall
be deemed to end on the date that Employee’s employment with the Company actual
ends, and that such date shall be the Termination Date.  For avoidance of doubt,
the Indemnification Agreement

 

--------------------------------------------------------------------------------


 

dated March 28, 2012 between the Company and Employee (“Indemnification
Agreement”) is not affected by this Agreement and remains in full force and
effect according to its terms.

 

2.                                      Payment.  The Company shall pay Employee
(a) $630,000.00, less all required withholdings and deductions, which is equal
to the Severance Pay, plus (b) $24,391.98, less all required withholdings and
deductions, which is equal to the estimated amount of the Severance Benefits
Continuation if Employee were to become entitled to such Severance Benefits
Continuation for the full number of months specified in the Employment
Agreement, with the sum of (a) and (b) being referred to for purposes of this
Agreement as the “Payment”; provided, however, that Employee shall not be
entitled to receive the Payment unless (x) Employee executes and returns to the
Company prior to the Closing Date an Agreement Concerning Forfeiture of
Restricted Stock and Restricted Stock Units under the GeoMet, Inc. 2006
Long-Term Incentive Plan in substantially the form attached as Exhibit A, and
(y) Employee timely signs and returns this Agreement, and does not revoke his
acceptance of this Agreement, all as set out in more detail below.  Employee
acknowledges that no contribution from Employee or the Company will be made to
any retirement, savings, or other benefit plan with respect to the Payment.

 

3.                                      Time and Manner of Payment.  Provided
that Employee has satisfied all of the conditions to receive the Payment as set
out in this Agreement, the Payment shall be paid in a single lump sum on the
later of (a) the Company’s first regular payroll date that is at least ten
(10) days after the date Employee has signed and returned this Agreement, and
(b) the Company’s first regular payroll date that is at least ten (10) days
after the Closing Date.

 

4.                                      Continued Employment.  Following the
termination of the Employment Agreement on the Closing Date, Employee’s
employment with the Company shall be on an at-will basis, terminable by either
Party for any reason with or without notice.  Following the Closing Date,
Employee shall continue to be a full-time employee and dedicate 100% of
Employee’s working time to the Company.  Employee’s base salary following the
Closing Date shall be $4,625.00 per week, less all authorized and required
withholdings and deductions, payable on the Company’s customary payroll dates. 
For the period from the Closing Date through August 31, 2014, Employee will
accrue two weeks’ paid vacation leave (“Vacation”).  If the Company terminates
Employee’s employment before August 31, 2014, or Employee is still employed by
the Company on August 31, 2014, the Company will pay to Employee the amount of
any unused Vacation to Employee.

 

5.                                      General Release.

 

(a)                                 In consideration of the Payment, the
Employee voluntarily, completely, and unconditionally releases, waives, and
forever discharges to the maximum extent permitted by law the Released Parties
(defined below) from any and all claims, demands, liabilities, and causes of
action of whatever kind or character, whether vicarious, derivative, or direct,
and whether known or unknown (individually a “Claim” and collectively the
“Claims”), that Employee now may have or ever have had against any of the
Released Parties.

 

(b)                                 The Claims released and waived by this
Agreement include without limitation any and all Claims (including for
attorneys’ fees) (i) growing out of, resulting from, or connected in any way
with Employee’s employment or the employment practices of the Company; (ii)

 

2

--------------------------------------------------------------------------------


 

growing out of, resulting from, or connected in any way with the Employment
Agreement or the termination of the Employment Agreement; (iii) for any bonus,
or other incentive or extra compensation; (iv) based on the common law or any
federal, state, or local statutory or constitutional provision that applies or
is asserted to apply, directly or indirectly, to Employee’s employment, such as
Claims based on contract or in tort (including for fraudulent inducement) or
under any employment discrimination or fair employment practices statute,
including but not limited to the Age Discrimination in Employment Act (“ADEA”);
and (v) based on any other act, conduct, or omission of any of the Released
Parties.

 

(c)                                  Employee acknowledges and agrees that
Employee forever waives any right to recover, and will not request or accept,
anything of value from any of the Released Parties as compensation or damages
growing out of, resulting from, or connected in any way with Employee’s
employment, the employment practices of the Company, the Employment Agreement or
the termination of the Employment Agreement, or with any other act, conduct, or
omission of any of the Released Parties, other than the Payment, whether sought
directly by Employee or by any administrative agency or other public authority,
individual, or group of individuals on Employee’s behalf.

 

(d)                                 This Paragraph 5 does not waive or release
any rights of Employee that arise under this Agreement, any Claims under the
ADEA that arise after the date Employee signs this Agreement, any indefeasible
benefits (other than any entitlement to severance pay, separation pay,
change-in-control pay, or similar payments) under an employee benefit plan, any
right to indemnification or contribution, for coverage under officer and
director liability policies (if any), or any rights, Claims, or relief that
cannot by law be released.

 

(e)                                  The “Released Parties” are (i) the Company;
(ii) any parent, subsidiary, affiliate, predecessor, successor, or assign of the
entities named or described in clauses (i) to (ii); and (iii) any current or
former officer, director, partner, shareholder, owner, member, manager, joint
venturer, trustee, fiduciary, agent, employee, associate, representative,
administrator, investment advisor, employee benefit plan sponsored or maintained
by, insurer, or attorney of or for any of the entities and persons named or
described in clauses (i)-(iii) and in any capacity.

 

(f)                                   The Parties agree and acknowledge that
nothing in this Agreement precludes Employee from (i) from filing a charge or
complaint with, providing information to, or cooperating with an investigation
being conducted by, a government agency (such as the Equal Employment
Opportunity Commission) or (ii) giving truthful testimony under oath in any
legal proceeding or making truthful statements or disclosures that are required
by law or valid legal process.

 

6.                                      Acceptance; Right to Revoke Acceptance;
Effective Date; Contingent Agreement.  Employee understands that he can accept
this Agreement at any time before the close of business on the 21st day after
the date he first received it, by signing it without change and returning it to
the attention of Barbara Crumpton, personally or by e-mail at
bcrumpton@geometcbm.com. Employee further understands that he can revoke his
acceptance of this Agreement by so notifying Ms. Crumpton in writing within
seven days after he signs and returns this Agreement, but if he does so, this
Agreement will not become effective and enforceable and Employee will not be
eligible for and will not receive the Payment.  If Employee does not timely
revoke his acceptance, this Agreement will become effective and enforceable on
the eighth day after he

 

3

--------------------------------------------------------------------------------


 

signs and returns it to Ms. Crumpton.  The Parties agree that this Agreement is
contingent on the closing of the transaction contemplated by the Asset Purchase
Agreement and, notwithstanding anything in this Agreement to the contrary, this
Agreement will not become effective, will be void, and neither Party shall have
any rights or obligations under it, in the event such transaction does not
close.

 

7.                                      Acknowledgments.  By signing this
Agreement, Employee acknowledges that (a) he is advised by this paragraph to
consult an attorney concerning the meaning and effect of this Agreement; (b) he
has had sufficient time, and at least 21 days at his option, to consider this
Agreement and to consult an attorney if he so wished to do so; (c) he has read
this Agreement and fully understands the meaning and effect of signing it;
(d) his execution of this Agreement thus is knowing and voluntary; (e) he is not
relying on any written or oral statement or promise from the Released Parties
that are not set out in this Agreement; (f) pursuant to this Agreement he is
receiving consideration in addition to anything of value to which he otherwise
is or would be entitled to receive; (g) he has not made any modifications to the
Agreement as it was originally presented to him or that have not been approved
by the Company in writing (including Company-made or accepted revisions to this
Agreement); (h) that any modifications to the Agreement, whether material or
immaterial, that are made or approved by the Company after it was originally
presented to him do not extend the period of time for him to consider and accept
this Agreement; (i) this Agreement contains and constitutes the entire
understanding and agreement between him and the Company relating to its subject
matter and, except for the Indemnification Agreement and Agreement Concerning
Forfeiture of Restricted Stock and Restricted Stock Units under the GeoMet, Inc.
2006 Long-Term Incentive Plan, supersedes all other agreements and
understandings between the Parties; and (j) the promises and undertakings of the
Company set out in this Agreement are contingent on Employee’s compliance with
his continuing obligations under the Employment Agreement, as set out above in
Section 1.  The Parties agree that this Agreement is binding on and inures to
the benefit of the Parties and their respective heirs, legal representatives,
successors and permitted assigns.

 

8.                                      Governing Law; Venue; Jury-Trial Waiver;
Modifications.  The Parties (i) agree that this Agreement is governed by and
shall be construed and enforced in accordance with Texas law, excluding its
choice-of-law principles, except where federal law may preempt the application
of state law; (ii) agree to submit and consent to the exclusive jurisdiction,
including removal jurisdiction, of the state and federal courts located in
Harris County, Texas (or the county where the Company’s principal executive
offices are located if different) for any action or proceeding relating to this
Agreement or Employee’s employment; (iii) waive any objection to such venue;
(iv) agree that any judgment in any such action or proceeding may be enforced in
other jurisdictions; (v) irrevocably waive the right to trial by jury and agree
not to ask for a jury in any such proceeding; and (vi) agree that this Agreement
can be modified only in a writing signed by Employee and by the Chair of the
Board of Directors of the Company (or his designee).

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

AGREED:

 

 

COMPANY

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Y. McGovern

 

 

By:

/s/ Tony Oviedo

 

Name: Michael Y. McGovern

 

 

 

Name: Tony Oviedo

 

Title: Chair of the Board

 

 

 

 

 

 

 

 

 

 

Date Signed:

May 12, 2014

 

 

Date Signed:

May 12, 2014

 

5

--------------------------------------------------------------------------------